This was a habeas corpus case brought to determine the legality of an order of imprisonment entered against petitioner for an alleged contempt committed against the County Court of Okeechobee County. Petitioner has failed to file brief herein although notified by the clerk that a brief was desired by the Court.
Whereupon a short and cursory examination of the officer's return in a habeas corpus case which petitioner has failed or refused to brief in support of a motion for his discharge, it does not clearly appear that the imprisonment complained of is unlawful or unauthorized by the authority for detention exhibited in the return, the Supreme Court will dismiss the proceedings at the cost of the petitioner and will remand him to the custody from which he came.
Dismissed and prisoner remanded.
DAVIS, C. J., and WHITFIELD, TERRELL and BUFORD, J. J., concur.